Case 15-16553-mdc            Doc 539    Filed 06/21/21 Entered 06/21/21 10:19:42        Desc Main
                                       Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                              :   Chapter 7
                                                     :
 MANUEL ANTUNES                                      :   Bankruptcy No. 15-16553 (MDC)
          Debtor.                                    :
                                                     :
                                                     :
 ROBERT H. HOLBER, CHAPTER 7 TRUSTEE                 :   Adv. Pro. No. 18-00097 (MDC)
 TO THE ESTATE OF MANUEL ANTUNES                     :
                                                     :
                 Plaintiff                           :
                                                     :
 v.                                                  :
                                                     :
 MANCHESTER CONSTRUCTION, INC.,                      :
 MANUEL ANTUNES, JR., MANUEL                         :
 ANTUNES, SR. AND GIUSEPPE MARRERO                   :
                                                     :
                 Defendants                          :
                                                     :
                                                     :
 JUDITH ANTUNES and                                  :   Adv. Pro. No. 21-00019 (MDC)
 MANUEL ANTUNES                                      :
                                                     :
                 Plaintiff                           :
                                                     :
 v.                                                  :
                                                     :
 ROBERT H. HOLBER, Chapter 7 Trustee,                :
 EMIGRANT MORTGAGE COMPANY,                          :
 EMIGRANT RESIDENTIAL, LLC,                          :
 f/k/a EMC-LLC,                                      :
 BQ RETAINED REALTY, INC.                            :
                                                     :
                 Defendants                          :
                                                     :

          ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
             APPROVING COMPREHENSIVE SETTLEMENT AGREEMENT

           AND NOW, upon consideration of the Motion of Chapter 7 Trustee for an Order

 Approving Comprehensive Settlement Agreement (the “Motion”); and after consideration of any




 6907719 v1
Case 15-16553-mdc         Doc 539      Filed 06/21/21 Entered 06/21/21 10:19:42               Desc Main
                                      Document      Page 2 of 2



 responses to the Objection; and after due deliberation and it appearing that the relief sought in

 the Objection is in the best interests of the Debtor’s estate and its creditors; it is hereby:

          ORDERED, that the Motion is Granted; and it is

          ORDERED, the Settlement Agreement, as set forth in the Motion is approved; and it is

          ORDERED, that any stay imposed by Fed. R. Bankr. P. 6004(h) is hereby waived; and it

 is

          ORDERED, that this Court shall retain jurisdiction to adjudicate any disputes relating to

 this Order.



  Dated:                              , 2021
                                                        The Honorable Magdeline D. Coleman
                                                        Chief United States Bankruptcy Judge




                                                    2
 6907719 v1
